Citation Nr: 0318263	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  90-49 387	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim as to whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
benefits (exclusive of healthcare under Chapter 17, Title 38, 
United States Code).

2.  Entitlement to service connection for a low back 
disorder.

(The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for brain damage will be addressed in the Remand 
portion of this decision.)


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant had active service from August 1983 to August 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions as required 
by the Veterans Claims Assistance Act of 2000.

2.  An unappealed December 1998 Board decision determined 
that the appellant's character of discharge was a bar to all 
VA benefits except healthcare as provided under Chapter 17, 
Title 38, United States Code.

3.  Evidence associated with the claims folder since the 
December 1998 Board decision is not cumulative or redundant 
of evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim concerning whether 
the appellant's character of discharge is a bar to VA 
benefits (exclusive of healthcare under Chapter 17, Title 38, 
United States Code), and presents a reasonable possibility of 
substantiating the claim.

4.  During active service, the appellant was charged with one 
count of possession of marijuana, two counts of distribution 
of marijuana, and one count of being absent without leave for 
a period of approximately three weeks.

5.  In June 1985, the service department determined that the 
appellant did not have a mental disease or defect, and did 
not lack the substantial capacity to appreciate the 
criminality of his conduct or to conform his conduct to the 
requirements of the law, at the time of his charges of the 
possession and distribution of marijuana.  The service 
department determined, however, that the appellant met these 
requirements at the time during which he was absent without 
leave.  

6.  In August 1985, in lieu of a court martial for the 
marijuana charges, the appellant agreed to a discharge from 
active service under other than honorable conditions, termed 
for the good of the service.

7.  Current competent medical evidence of record now 
indicates that, during commission of the offenses which led 
to his other than honorable discharge from service, the 
appellant was insane, exhibiting, due to disease, a more or 
less prolonged deviation from his normal behavior, 
interfering with the peace of society, and/or so departing 
(becoming antisocial) from the accepted standards of the 
community to which by birth and education he belonged as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resided at the 
time.

8.  Competent medical evidence of record is in conflict as to 
whether the appellant's current low back disorder is related 
to his period of active service.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision which held that the 
appellant's character of discharge is a bar to all VA 
benefits except healthcare under Chapter 17, Title 38, United 
States Code, is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence associated with the claims folder since the 
December 1998 Board decision is new and material, and the 
requirements to reopen the claim concerning whether the 
appellant's character of discharge is a bar to VA benefits 
except healthcare under Chapter 17, Title 38, United States 
Code, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2002).  

3.  The appellant is no longer precluded from consideration 
of entitlement to all possible VA benefits based upon his 
period of active service.  38 U.S.C.A. §§ 101, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.354 (2002).  

4.  The appellant's current low back disorder was incurred 
during his period of active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations

Initially, as to the appellant's request to reopen his claim 
concerning whether his character of discharge is a bar to all 
VA benefits except healthcare under Chapter 17, Title 38, 
United States Code, the Board finds that the RO has 
essentially met its duties as required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 
5103A; see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board observes 
that there is a current difference of opinion as to whether 
the VCAA applies to a request to reopen a previously denied 
claim based upon the submission of new and material evidence.  
Regardless, the Board observes that as it is reopening the 
claim and then issuing a decision completely in favor of the 
appellant, there is no resultant prejudice in now proceeding 
with a decision on the matter.

As to the appellant's claim for entitlement to service 
connection for a low back disorder, the Board is satisfied 
that the RO has met its duties under the VCAA.  The Board 
holds that the RO met its duties to notify in this case.  The 
appellant was provided adequate notice as to the evidence 
necessary to substantiate his claim, as well as of the 
applicable laws and regulations, as indicated in the original 
June 1988 rating decision (and supplementary rating decisions 
later released by the RO), the February 1989 statement of the 
case, in several subsequent supplemental statements of the 
case, and in letters from the RO.  The appellant was also 
provided with relevant notice in several Board decisions 
pertinent to this claim.  The RO also attempted to inform the 
appellant of which evidence he was to provide to VA, and 
which evidence the RO would attempt to obtain on his behalf, 
as noted in correspondence dated in June 2002, for example.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains the appellant's service medical records, private 
treatment records, social security administration (SSA) 
records and VA treatment records.  The appellant was also 
afforded several VA examinations, including one as recently 
as July 2002, and the opportunity to testify at a hearing 
before the Board on this appeal, which he declined in 
writing.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim as to Whether the Appellant's Character of 
Discharge Is a Bar to All VA Benefits Except Healthcare Under 
Chapter 17, Title 38, United States Code

This claim was last denied on its merits in a December 1998 
decision of the Board.  That decision subsequently became 
final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.

On August 31, 2001, the appellant's counsel filed a request 
to reopen this claim.  In an October 2002 rating decision, 
the RO declined to do so.  In its March 2003 statement of the 
case, however, the RO did reopen the appellant's claim, but 
denied it on the merits.  The appellant subsequently and 
timely appealed this matter to the Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).
The Board further observes that there has recently been a 
regulatory change regarding VA's definition of what 
constitutes "new and material evidence."  This change 
applies prospectively to all requests to reopen that are 
made on or after August 29, 2001.  See Fed. Reg. 45,620-30 
(Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a)].  
Because the record indicates that the appellant filed his 
request to reopen his claim after that date (specifically 
via a facsimile from his attorney, received at the RO on 
August 31, 2001), this regulatory change is applicable to 
this claim.

Accordingly, new evidence is now defined as existing 
evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In support of the appellant's request to reopen this claim, 
several new documents  have been associated with the claims 
folder, records that had not been submitted to agency 
decisionmakers in the past.  Accordingly, the Board finds 
this evidence to be new.  As noted, however, this does not 
end the inquiry, as the Board must still determine whether 
any of this new evidence is also material.  

To that end, the Board finds that at least four newly 
received VA medical opinions are material to the claim.  A 
September 2001 opinion from J.E.P., M.D., stated that the 
appellant's psychosis first manifested itself, in its 
prodromal stages, while in service, and possibly not long 
after a November 1984 automobile accident which may have 
caused the appellant to suffer a head injury (an event that 
preceded acts committed by the appellant which resulted in 
his receipt of an other than honorable discharge from 
service).  Dr. P. further commented that it is well known 
that people developing psychotic symptoms have dramatic 
changes in their perception of right and wrong, significant 
judgment changes, impulsive behaviors and apathy towards the 
possibility of any significant consequences (from these 
actions).  Further, a May 2002 opinion from M.T.D., M.D., 
indicated that it is apparent that the appellant was in the 
prodromal stage of schizophrenia during service, a condition 
that became much more manifest after the aforementioned 
automobile accident, with a gradual deterioration of 
functioning occurring ever since.  Dr. D. also opined that 
the appellant went from tenuously functioning within reality 
to becoming overtly psychotic, manifesting the symptoms of 
schizophrenia, as a result of this accident.  Further, in May 
2003 communications, both Dr. P. and Dr. D. specifically 
agreed  that the appellant was insane, as defined for VA 
purposes at 38 C.F.R. § 3.354(a) (2002), during the time at 
which he committed the offenses which led to his other than 
honorable discharge from service.  The Board finds that these 
medical opinions constitute material evidence relating to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the appellant was insane as defined 38 C.F.R. 
§ 3.354(a).  Further, these opinions are not cumulative or 
redundant of evidence previously of record, and certainly 
raise a reasonable possibility of substantiating the claim.  
In the prior final determination on this matter, the medical 
evidence of record tended to support a finding that the 
appellant was not insane at the time when he committed the 
acts that led to his other than honorable discharge.  These 
medical opinions, however, provide support for such a 
finding.  

The Board therefore finds that new and material evidence has 
been received to support a reopening of the claim on appeal, 
and so the Board will reopen this claim for a full review on 
its merits.  

Whether the Character of the Appellant's Discharge is a Bar 
to All VA Benefits Except Healthcare Under Chapter 17, Title 
38, United States Code

Governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2). Accordingly, a 
person seeking eligibility for VA benefits must establish 
that he is a veteran and was discharged under conditions 
other than dishonorable.  Id.

A veteran receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  See 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Discharge or release for 
certain offenses, to include acceptance of an undesirable 
discharge to escape trial by general court martial, is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d).  Moreover, an other than honorable 
conditions discharge based upon willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  
However, "[a] discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious."  Id.  Thus, 
if a veteran's offense is determined not to have been minor, 
that is the end of the inquiry.  See Struck v. Brown, 9 Vet. 
App. 145 (1996); Camarena v. Brown, 6 Vet. App. 565 (1994).  
In this regard, VA has broad discretion to define the 
character of service when benefits may be denied. Camarena, 
supra.

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of benefits 
based on that period of service is barred, unless it is found 
that the person was insane at the time of committing the 
offense causing such discharge.  See 38 C.F.R. § 3.12(b).

Under 38 C.F.R. § 3.354(a), an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  When a 
rating agency is concerned with determining whether a veteran 
was insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition provided above.  38 
C.F.R. § 3.354(b).

In this case, the Board finds that there is now competent 
medical evidence of record  sufficient to support a finding 
that the appellant was insane at the time during which he 
committed the acts which eventually led to his other than 
honorable discharge from service.  As such, he is now 
entitled to consideration for the wide variety of benefits 
potentially available to individuals who have completed a 
period of active service in the armed forces of the United 
States.  

The evidence for review in this case includes the appellant's 
service medical and service personnel records, several VA 
medical opinions and VA treatment records, private treatment 
records and opinions, and medical treatise information.  The 
evidence also includes written statements and argument 
submitted by the appellant and his representatives.  In 
reaching its decision on this matter, the Board has carefully 
reviewed, considered and weighed the probative value of all 
of the relevant evidence of record.

A review of the record reveals that the appellant had a 
period of active service from August 1983 to August 1985, and 
that he was released from service under other than honorable 
conditions.  A March 1985 charge sheet showed that the 
appellant was charged with counts of the possession and 
distribution of marijuana for events occurring on December 
22, 1984, and February 8, 1985.  Other service records 
indicate that the appellant was absent without leave (AWOL) 
for the period of May 9, 1985, through May 27, 1985.  

A June 1985 sanity board report included findings of 
schizophreniform disorder, treated and improved (with onset 
after alleged criminal conduct) and cannabis (marijuana) 
abuse.  Concerning the charges of marijuana possession and 
distribution, the sanity board found that: (1) at the time of 
the alleged criminal conduct, the appellant did not have a 
mental disease or defect; (2) at the time of the alleged 
offenses, the appellant did not lack the substantial capacity 
either to appreciate the criminality of his conduct or to 
conform his conduct to the requirements of the law; and (3) 
the appellant possessed sufficient mental capacity to 
understand the nature of the proceedings and to cooperate 
intelligently in his defense.  As to the AWOL charge, the 
sanity board reported that: (1) at the time of the alleged 
offense, the appellant had a mental disease; (2) at the time 
of the alleged offense, the appellant lacked the substantial 
capacity to conform his conduct to the requirements of the 
law; and (3) the appellant possessed sufficient mental 
capacity to understand the nature of the proceedings and to 
cooperate intelligently in his defense.  This report was 
signed by three physicians, including the resident 
psychiatrist.   

In an August 1985 request for discharge for the good of the 
service, the appellant indicated that he understood that if 
his request for discharge was accepted, he might be 
discharged under conditions other than honorable and 
furnished with an "under other than honorable" discharge 
certificate.  The record indicates that the appellant was 
advised, among other things, that he would be deprived of 
many or all service department and VA benefits.  The 
appellant's DD Form 214 record of separation from service 
reveals that the appellant was then discharged under other 
than honorable conditions for the good of the service, in 
lieu of a court martial.  

The appellant maintains, through his representative, that he 
had a mental disease at the time of the commission of the 
acts that led to his discharge, and that he continued to have 
this mental disease in the years following his service, 
continuing to present day.  In support of this assertion, the 
record contains much medical evidence concerning the 
appellant's treatment for mental disease.  Vital and 
competent medical evidence of record, however, exists in the 
statements of the appellant's two main VA treating 
physicians.  As noted above in the discussion of new and 
material evidence, both Dr. P. and Dr. D. have noted their 
review of the history of the appellant's circumstances and 
much of the evidence of record, as well as their treatment 
for his mental problems.  In the latest statements of record, 
as received from September 2001 to May 2003, these VA doctors 
have provided detailed opinions supporting the proposition 
that the appellant's mental disorder first began during 
service.  Most importantly, they both agree that at the time 
of the appellant's alleged criminal conduct which led to his 
other than honorable discharge from service, he was insane as 
defined at 38 C.F.R. § 3.354(a).  

The Board finds that these recent statements from the 
veteran's VA doctors, at the very least, put the competent 
medical evidence of record as to the veteran's sanity at the 
time of the commission of these alleged criminal acts into a 
state of relative equipoise.  Because proof of insanity at 
that time, as defined at 38 C.F.R. § 3.354, is an exception 
under VA law to the bar of entitlement to receipt of most VA 
benefits because of the character of the appellant's 
discharge, the Board therefore finds that his appeal should 
now be granted.  Congress has created the veterans' benefits 
system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the claim 
should prevail.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Low Back Disorder

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a claimant 
had a chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2002).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that in the record below, because of 
the circumstances surrounding the appellant's separation from 
service, this claim was only considered for purposes of his 
eligibility to receive VA healthcare benefits for a low back 
disorder pursuant to Chapter 17, Title 38, United States 
Code.  See 38 U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 3.12 
(2002).  The standards for determining whether the appellant 
may receive such VA healthcare when he is barred from receipt 
of other VA benefits because of an other than honorable 
discharge, however, are the same; that is, there still must 
be a determination as to whether the appellant currently has 
a low back disorder that is related to his period of active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Further, the Board also notes its favorable decision above as 
to the character of the appellant's discharge and the effect 
of this decision on the appellant's eligibility to receive a 
wide variety of VA benefits, should he meet all other 
necessary requirements for the same.

The Board observes that the appellant originally filed this 
claim in June 1987.  This matter, however, has required 
several remands for the completion of additional development.  
The Board is now satisfied that all necessary development has 
been appropriately completed, such that the Board may now 
proceed with a decision on the merits of the appellant's 
claim.

The pertinent evidence for review in this case includes: the 
appellant's service medical records; reports from J.M.W., 
D.C., dated from April 1986 to June 1986; reports from 
C.H.Y., M.D., dated from July 1986 to August 1987; records 
from V.J.S., D.C., dated from May 1987 to June 1987; a 
November 1987 VA examination report; a September 1992 VA 
examination report; a June 1993 report from R.A.S., D.O.; a 
July 1993 report from C.L.W., D.C.; an August 1996 VA 
examination report; a July 2002 VA examination report with a 
February 2003 VA examiner opinion; and several written 
statements and arguments submitted by the appellant and his 
representatives.  SSA records were also associated with the 
claims folder, including many duplicates of other reports of 
record.  There is also a concurrent record of the appellant's 
VA treatment, as well as other private reports, but these 
records chiefly reflect psychiatric problems.  In reaching 
its decision on this matter, the Board has carefully 
reviewed, considered and weighed the probative value of all 
of the relevant evidence of record.  

The appellant's service medical records are negative for any 
noted symptoms, treatment or diagnosis of a low back 
disorder.  The records however, do document the appellant's 
occasional back pain complaints.  There is also a record of 
the appellant's involvement in a November 1984 motor vehicle 
accident where he sustained various injuries, but a low back 
injury was not recorded in the treatment notes.  Although 
concurrent x-rays and clinical findings for the lumbar spine 
were noted to be normal at that time, the appellant maintains 
that his current low back disorder is the direct result of 
this event.  

A June 1986 report from J.M.W., D.C., stated that the 
appellant was being treated for spinal injuries previously 
incurred in an automobile accident.  Dr. W. noted that when 
the appellant was first examined in April 1986, he had severe 
damage to the base of his skull at the level of the top two 
spinal vertebrae, thus rendering him physically and mentally 
incapacitated since the injury in November 1984. 

A July 1986 report from C.H.Y., M.D., recorded a history from 
the appellant relating to the circumstances of the November 
1984 accident.  Dr. Y. noted that he had few medical records 
for review, except for recent x-ray films of the spine, as 
provided by Dr. W.  On evaluation, palpation of the lumbar 
spine revealed no asymmetry of paraspinous muscle tone.  
There was tenderness on palpation of the midline in the L4-L5 
region.  Range of motion of the lumbar spine was measured at 
flexion to 90 degrees, extension to 10 degrees, and side 
bending to 15 degrees bilaterally.  With lumbar extension, 
there was pain noted in the mid-lumbar spine.  Dr. Y. 
concluded that he did not think that the appellant's 
complaints with regard to his lumbar spine were significant 
at that point, noting that he had no neurological findings 
relative to that area.  An August 1987 record from Dr. Y. 
noted that the appellant had experienced some back pain after 
recently doing some lifting at a local college, for which he 
had received chiropractic treatment.

Records from V.J.S., D.C., dated from May 1987 to June 1987, 
state that the appellant initially reported with complaints 
of lower back pain, but no antalgia was noted.  Physical 
examination revealed no particular area that was overly 
sensitive to touch or deep palpation.  Range of motion showed 
pain (reported and not observed) at 10 to 15 degrees in 
flexion, but with all other movement unremarkable.  Supine 
leg raising was reported to cause discomfort in the lower 
back.  X-ray examination showed a lateral shift in the L5 
sacral region.  Lateral lumbo-pelvic evaluation showed normal 
weight bearing, adequate disc margins in all levels, and no 
evidence of facet syndrome or any hard tissue pathology.  
Motion views consisting of right and left bending showed a 
right lateral flexion fixation at L4-5.  Dr. S. reported that 
the appellant missed three appointments for further 
evaluation, opined that he felt there were objective findings 
that would substantiate the appellant's lower back 
discomfort, but noted that it would be difficult at best to 
say exactly when and how these findings came about.  Dr. S. 
added that at the end of the main evaluation, the appellant 
picked up his shoes in a full flexion position, and there was 
no indication of pain or discomfort.     

A November 1987 VA examination report regarding the 
appellant's spine revealed normal clinical and x-ray findings 
for the lumbar region.  

A September 1992 VA examination report noted the appellant's 
complaint of low back pain since the November 1984 accident, 
stating that he required an immediate physical therapy 
session after the accident and two subsequent chiropractic 
evaluations.  Upon evaluation, there were no areas of marked 
postural abnormalities in the lumbar spine, no fixed 
deformity, normal musculature and normal range of motion.  
Concurrent x-rays of the lumbar spine were normal.  The 
examiner opined that there was some psychological component 
to the appellant's pain, given the "bizarre" overall 
symptomatology he reported at the examination.  The examiner 
stated that there may be a component of mild lumbar strain in 
the lower back.  

A June 1993 report from R.A.S., D.O., noted that the 
appellant came to him in May 1993 with reports of severe low 
back pain and a history of the November 1984 automobile 
accident.  Dr. S. opined that the appellant suffered lumbar 
strain at the time of the accident, and noted that he had 
apparently been under "intense treatment" off and on ever 
since the accident.  He reported current findings of loss of 
lumbar range of motion.  He stated that the appellant 
suffered from chronic lumbar strain and would probably never 
completely recover.

A July 1993 report from C.L.W., D.C., noted that the 
appellant came to him in May 1993 with reports of low back 
pain, among other symptomatology.  Dr. W. stated that 
chiropractic spinal evaluation revealed hypomobilities 
including the following segments (also accompanied by 
neuronal facilitation): L5-S1 and L4-L5.    

At an August 1996 VA examination, concurrent x-ray 
evaluations were interpreted by a VA radiologist as showing 
mild spur formation at the L5 body anteriorly.  Upon clinical 
evaluation, the VA examiner stated that there was no 
objective evidence of lumbar spine pathology, opining instead 
that the radiological evaluation was negative for pertinent 
abnormalities. 

At a July 2002 VA examination, the appellant stated that his 
pain was chronic, and that he had required chiropractic 
treatment for the last 15 years.  The examiner noted his 
review of the claims folder.  He stated that he was unable to 
fully assess range of motion because the appellant was 
uncooperative, indicating that he could not perform the 
motions required for assessment.  The examiner noted his 
observation of the appellant's general range of motion during 
the examination, commenting that the appellant was able to 
arise from a seated position, to bend down at the waist, to 
lay down on the examination table, and to walk normally 
without pain.  The musculature of the back appeared normal, 
and there was no muscle spasm or swelling.  The examiner 
stated that the appellant complained of pain no matter where 
he was touched.  The examiner noted that a July 2001 x-ray 
report of the lumbar spine showed small L5 osteophytes and 
minimal narrowing of L5-S1.  His diagnosis was chronic lumbar 
back pain.  

In February 2003, the July 2002 VA examiner opined as to 
whether it is as least as likely as not that any currently 
diagnosed low back disorder had its onset during active 
service.  He stated that the current problem is unlikely to 
have occurred in service, noting that at present, the 
appellant has osteophytes at the lumbar spine and minimal 
narrowing of the L4-L5 disc space.  He stated that these 
disorders are as likely to have occurred at a later date, as 
well as on active duty.  He noted that the appellant has been 
examined by orthopedic surgeons in the past, and it is felt 
that the appellant's pain is psychological and not physical 
in nature.    

The Board recognizes that there is adequate medical evidence 
of record to support a finding that the appellant currently 
has a low back disorder.  The evidence relating to the 
existence of a low back injury or disorder during his active 
service, however, is not as clear; in fact, there is no 
record of any diagnosis of a chronic low back disorder during 
active service or within any applicable presumptive period.  

It is true that the favorable medical opinions of record on 
this matter are based largely upon a history provided by the 
appellant concerning the circumstances of his service; no 
favorable opinion indicates a review of the relevant medical 
evidence, including the service medical records.  
Nevertheless, these reports are essentially favorable to the 
appellant.  It is also true that the February 2003 VA 
examiner opinion, is noted to be based upon a review of the 
multi-volume claims folder, which includes the service 
medical records.  It is important to note, however, that the 
appellant's declarations began relatively soon after service 
and are not inherently inconsistent with the documented 
record.  Again, where the competent evidence is in conflict 
and there are no intrinsically incredible contentions, it is 
difficult to conclude that the evidence preponderates against 
the claimant.  


ORDER

New and material evidence having been received, the claim 
concerning whether the appellant's character of discharge is 
a bar to all VA benefits except healthcare under Chapter 17, 
Title 38, United States Code, is reopened; the character of 
the appellant's discharge from service does not preclude the 
award of veterans' benefits.  The appeal is granted.

Entitlement to service connection for residuals of a low back 
injury is granted.



 

REMAND

The Board finds that the appellant's remaining appeal 
concerning entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for brain damage must be remanded to the 
RO for the completion of additional development prior to any 
Board review on the merits.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of Title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the Board's new duty-
to-assist regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the Agency of 
Original Jurisdiction (the RO) for initial consideration and 
without having to obtain the appellant's waiver.  Therefore, 
it is apparent that the Board must remand this claim to the 
RO for a full review as to whether all evidence needed to 
consider the claim has been obtained, to conduct VCAA notice 
and development as required by VA law, and for the issuance 
of a supplemental statement of the case (SSOC) regarding all 
evidence received since the statement of the case for this 
claim.  

Finally, because the record reflects that the RO has not yet 
considered whether any notification or development action is 
required under the VCAA for this claim, it would potentially 
be prejudicial to the appellant if the Board were to proceed 
to issue any decision at this time.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  As 
necessary, this action should include 
written notice to the appellant and his 
attorney of the provisions of the VCAA and 
the laws applicable to the claim, as well 
as the roles of VA and the appellant in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
appellant and his attorney should be 
afforded the appropriate period of time 
for response to all notice and development 
action as required by VA law.  

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided with an 
SSOC that contains notice of all relevant 
actions taken, as well as a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  Again, as required by VA law, an 
appropriate period of time should be 
allowed for response to this decision by 
the appellant and/or his attorney.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and/or argument 
which he desires to have considered in connection with his 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until he is 
so notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



